Citation Nr: 0306168	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  99-15 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for residuals of a left 
hemispheric cerebrovascular accident.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel





INTRODUCTION

The veteran had active military service from September 1988 
to June 1995.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Waco, Texas, which denied service connection for 
headaches and a left hemispheric cerebrovascular accident.  
This case was previously before the Board in December 2000, 
when it was remanded for additional development.  The issue 
set forth on the title page above is all that remains on 
appeal, as the RO granted service connection for headaches, 
rated 30 percent disabling, by a November 2002 decision.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  


FINDING OF FACT

A brain hemorrhage was not manifested in service or in the 
first postservice year, and there is no competent evidence of 
a nexus between the veteran's residuals of a left hemispheric 
cerebrovascular accident and his active service.  


CONCLUSION OF LAW

Service connection for residuals of a left hemispheric 
cerebrovascular accident is not warranted.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.156, 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) 
became law.  Regulations implementing the VCAA have been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  

The Board finds that there has been substantial compliance 
with the pertinent mandates in the VCAA and implementing 
regulations.  The claim was reviewed on its merits, and well-
groundedness is not an issue.  In the September 1998 
decision, in a January 1999 statement of the case, and in a 
December 2002 supplemental statement of the case, the veteran 
was given notice of the evidence necessary to substantiate 
his claim, and of what was of record.  VA's duty to notify 
includes the duty to tell the veteran what evidence, if any, 
he is responsible for submitting to substantiate his claim.  
That was done in an August 2001 letter notifying the veteran 
of the VCAA, and advising him what evidence he needed to 
submit in order to substantiate his claim, and what evidence 
VA would obtain.  It was explained that VA would make 
reasonable efforts to help him get pertinent evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO has obtained the veteran's service medical records and 
all identified records from postservice medical care 
providers, and he has been accorded VA examinations.  The 
development sought by the Board in the December 2000 remand 
was completed.  There is no indication that any relevant 
evidence remains outstanding, and nothing to suggest that 
another examination is indicated.  Development is complete to 
the extent possible; VA's duties, including those mandated by 
the VCAA, are met.  

Background

Essentially, the veteran contends that headaches he 
experienced in service represented the onset of a brain 
aneurysm he suffered in May 1997.  In the alternative, his 
representative argues that service connection for the 
aneurysm and resulting cerebrovascular accident is warranted 
on the basis that such disability is an undiagnosed illness 
incurred during Persian Gulf War service.

Service personnel records show that the veteran served in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Service medical records include an August 1991 clinical 
report indicating that he complained of flu symptoms, 
including headaches.  Examination at that time resulted in a 
diagnosis of exudative pharyngitis.  The remainder of the 
service records are negative for diagnosis or treatment of 
headaches or cerebrovascular or cardiovascular problems.  

Postservice evidence includes a July 1995 report of a Persian 
Gulf War examination, when the veteran complained of 
headaches since 1992 and difficulty sleeping since 1991.  He 
reported that he suffered daily headaches that became severe 
approximately twice weekly.  The headaches usually began as a 
dull ache and then escalated into severe pressure pain.  
Tylenol provided headache relief from 1 to 2 hours, then the 
headaches would or would not recur.  It was noted that the 
veteran lived in tents during his service in the Persian 
Gulf, and was given all the immunization shots, including for 
anthrax.  He took a nerve gas antidote for approximately one 
week.  The diagnoses were asymptomatic hyperuricemia; 
elevated serum protein; mild hypercalcemia; elevated liver 
function test; moderate hypercholesterolemia; daily 
headaches; and sleep disturbance.  The examiner opined that 
"at this time, [the veteran's] medical problems can be Gulf 
War related."  

Postservice evidence also includes private medical records, 
dated from April 1997 to August 2002, showing that the 
veteran received emergency room treatment in April 1997 due 
to severe headaches.  Diagnostic tests at that time showed he 
was suffering from a cerebral aneurysm, with a left-sided 
subarachnoid hemorrhage, that occurred approximately two and 
one-half weeks prior to the emergency room admission.  
Specifically, the private records indicate he "suffered a 
bleed and suffered from residual left hemispheric 
dysfunction, producing right-sided hemiparesis and expressive 
aphasia."  The veteran underwent a craniotomy and clipping 
of the aneurysm in May 1997.  Private medical records show 
that he continued to receive follow-up treatment and 
extensive rehabilitation for residuals related to the 1997 
aneurysm and subarachnoid hemorrhage.  VA outpatient records 
from July 1997 to April 2002 report additional medical 
attention the veteran received for residuals of the 
cerebrovascular accident.  Neither private medical records 
nor VA outpatient records contain an opinion regarding a 
relationship between the veteran's cerebrovascular accident 
in 1997 and his service.  

On VA examination in May 2001, it was noted that the veteran 
was discharged from service without disability, and his 
"medical history began with a ruptured cerebral aneurysm the 
28th of April 1997."  He had a right hemiparesis since the 
cerebrovascular accident, and remained in a wheelchair.  The 
diagnosis was cardiovascular accident "secondary to ruptured 
middle cerebral artery cerebral aneurysm resulting in 
subarachnoid hemorrhage and delayed diagnosis with surgical 
repair and evacuation of the hemorrhage."  The examiner 
opined that the "[e]nd result is a right hemiparesis which 
is unrelated to the military duty or any other physical 
activity as the origin is a congenital anomaly of the 
cerebral vessels."  Commenting specifically as to the 
possibility of a relationship between the residuals of a left 
hemispheric cerebrovascular accident and the veteran's 
service, the examiner reported:

In the opinion of this examiner, this is 
not a rational approach since the origin 
of his disease is a congenital lesion of 
the middle cerebral artery and the 
rupture was spontaneous and unrelated to 
his physical activity or his military 
duties therefore by no stretch of the 
imagination could this be considered a 
service connected disability. 

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

In the case of any veteran who served on active duty for 
ninety days or more and a chronic disease, to include a brain 
hemorrhage, becomes manifest to a degree of ten percent or 
more within one year from the date of separation from such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service notwithstanding that there is no 
record of evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309.  

Applicable laws and regulations provide for compensation to 
be paid to any Persian Gulf War veteran "suffering from a 
chronic disability resulting from an undiagnosed illness (or 
combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  
By regulation, VA has determined that these may include 
symptoms such as fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, and 
cardiovascular signs or symptoms.  See 38 C.F.R. §  3.317.  
The chronic disability must have become manifest either 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  Id.  In this case, however, the 
presumptions afforded under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 do not apply, as the claimed disability has a 
clinical diagnosis.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).
At the outset, it is noteworthy that a headache disorder has 
been determined to be service connected, and the question of 
service connection for headaches is a settled matter.  A 
brain hemorrhage/cerebrovascular accident was not noted in 
service, and there is no evidence of a brain hemorrhage in 
the first postservice year (so as to warrant consideration of 
the chronic disease presumptive provisions of 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. 3.307, 3.309.  This claim is based, 
essentially, on a theory that headaches in or post service 
were symptoms of a brain hemorrhage.  The only time when 
headaches were noted in service was when they were reported 
to be flu symptoms.  Postservice medical records, both from 
VA and private medical professionals, show a diagnosis of 
left hemispheric cerebrovascular accident approximately two 
years after service.  There is no competent (medical) 
evidence of record that relates the cerebrovascular accident 
to service or to headaches in service or in the first 
postservice year.  The only competent evidence specifically 
on that point, the opinion of the VA physician in May 
2001obtained pursuant to the Board's remand request, is to 
the effect that there is no relationship whatsoever between 
the veteran's cerebrovascular accident and his service.  The 
examiner specifically noted that the origin of the veteran's 
cerebrovascular accident "is a congenital anomaly of the 
cerebral vessels", unrelated to service.  There is no 
competent (medical) opinion to the contrary.  The veteran's 
own contentions regarding a nexus between his cerebrovascular 
accident in 1997 and service cannot by themselves establish 
such a nexus.  As a layperson, he is not competent to provide 
probative evidence as to matters requiring expertise 
regarding specialized medical knowledge, skill, training, or 
education (such as medical nexus).  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In the absence of any competent evidence that residuals of a 
left hemispheric cerebrovascular accident are service 
related, service connection for such disability is not 
warranted.  See Hickson, 12 Vet. App. at 253.  The doctrine 
of resolving reasonable doubt in the veteran's favor does not 
apply, as the preponderance of the evidence is against his 
claim.



ORDER

Service connection for residuals of a left hemispheric 
cerebrovascular accident is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

